William H. Rehnquist: We'll hear argument first this morning Number oh oh ten twenty-one, Rush pu- Prudential HMO, Inc. versus Deborah C Moran. Mr. Roberts.
John G. Roberts, Jr.: Thank you, Mr. Chief Justice, and may it please the Court. ERISA preemption cases can be exceedingly complicated, but our submission this morning is straightforward. This Court held in Pilot Life that ERISA's civil enforcement provisions were the exclusive remedy for improper processing of a claim for benefits under an ERISA-regulated plan. The Illinois independent external review law at issue in this case affords a different remedy for a beneficiary dissatisfied with an HMO's denial of benefits. The Illinois law is therefore preempted. Just last week, in Great West Life, this Court began its analysis by noting that it was especially reluctant to tamper with ERISA's enforcement scheme, and by quoting prior precedent for the proposition that that enforcement scheme indicated that Congress did not intend to authorize other remedies that it forgot to incorporate expressly. That same language, quoted in Great West Life, was quoted fifteen years ago in Pilot Life. ERISA's remedies are exclusive, whether we're talking about additional Federal remedies or additional State remedies. [Inaudible]
John Paul Stevens: Mr. Roberts, could you help me with one part of the facts I'm a little puzzled about? Your your opponents argue there's a difference between the plan and the HMO, and that that he claims that that he that what you say would apply to a suit against the plan, but this is a suit against the HMO, and I have been unable to find the plan in the papers. Is the plan in the in the record?
John G. Roberts, Jr.: The respondent alleged in the complaint, joint appendix page thirty-two and thirty-eight that the certificate of coverage was the plan, and that is in the record. It is Exhibit A to the complaint.
John Paul Stevens: The certificate of coverage who are the parties to the certificate of coverage?
John G. Roberts, Jr.: The certificate of coverage is an agreement between the HMO and the employer that extends to particular employees the benefits that are set forth there.
John Paul Stevens: And in in in your view, I mean you say that they just hooked by their allegation, or do you think it's clear that that is the correct d- th- that is the plan?
John G. Roberts, Jr.: I think they're first bound by their allegation, but second of all, even if other documents also contribute terms to the plan, certainly the certificate of coverage c- indicates elements of the plan. There may be other documents that set forth other terms of the...
John G. Roberts, Jr.: plan. See...
John Paul Stevens: they say that's an insurance policy that is purchased by the plan.
John G. Roberts, Jr.: Well, it's totally wrong because the question is not how the State law operates to grant a new remedy to a beneficiary.
John Paul Stevens: Of course, one could also say it's not really a new remedy, it's a new protection, sort of like the see, the question is whether Pilot Life controls or the Massachusetts case controls.
Speaker: Right.
John Paul Stevens: provides.
John G. Roberts, Jr.: Yeah, and the and I think the difference is, be- between mandated benefits laws like Massachusetts, th- those laws provide, as this Court said in UNUM, a rule of decision that is to be applied by whoever the decision-maker is in in reviewing a denial of benefits.
Speaker: whether it's re-
David H. Souter: No, I didn't mean to interrupt.
John G. Roberts, Jr.: w- We don't think that's a correct characterization.
Speaker: to pay for health care.
David H. Souter: this particular I I I'm assuming in in answer to your from your answer to Justice Stevens, I'm assuming that in this case it is so, but their their argument is, you can have HMO's that have nothing to do with ERISA plans, and you can have ERISA plans that don't employ a HMO s to provide welfare benefits, and therefore it's appropriate to think of this as a medical decision or or or as a regulation of of medical practice in a particular form, rather than insurance, so once again there's th- the the problem is that the facts do not place this in a in a in a clear category.
John G. Roberts, Jr.: Well, I with respect, I think the facts do place this in a very clear category, because there's no question of treatment at issue.
Speaker: including medical necessity.
Sandra Day O'Connor: what if the State law in effect tinkered with how you interpret the plan, and and spelled out that in determining what's medically necessary the plan will make use of an independent medical consultant.
John G. Roberts, Jr.: Well, the State law can define medical necessity.
Speaker: you have yes.
Sandra Day O'Connor: say, and furthermore, if there's any dispute you will use an independent medical consultant?
John G. Roberts, Jr.: That it cannot do consistent with Pilot Life, because that is a remedy for a denial of benefits, and Pilot Life...
Speaker: indicated --
Sandra Day O'Connor: not necessarily.
John G. Roberts, Jr.: Well, that's...
Speaker: the  Yeah, I...
Sandra Day O'Connor: can understand that that, [background} you could view it through that lens, could you not?
John G. Roberts, Jr.: And and I think, as Judge Posner pointed out in his dissent, if you do that, then all bets are off.
Sandra Day O'Connor: Well, i- is that so surprising, in light of the fact that the ERISA law itself excludes regulations of insurance? The the law itself took that out of ERISA coverage...
Speaker: in effect.
John G. Roberts, Jr.: that was the c- specific question addressed in Pilot Life.
Speaker: status and...
Sandra Day O'Connor: case, UNUM versus Ward, and held that any statute that effectively creates a mandatory contract term and regulates only insurance companies is an insurance law under the Savings Clause.
John G. Roberts, Jr.: U U UNUM did not involve a remedy.
Ruth Bader Ginsburg: But UNUM...
Speaker: wasn't a procedural ruling.
Ruth Bader Ginsburg: UNUM was was a a question of how how late could you file, and the State law said you could file late.
Speaker: and...
Ruth Bader Ginsburg: why should that be treated differently? The State is making something timely, e- giving the beneficiary a chance to collect that the plan itself would not have given.
John G. Roberts, Jr.: I think that's correct.
Speaker: and...
Ruth Bader Ginsburg: the- e- kind of remedy than saying, for example, punitive damages.
Speaker: it and...
Ruth Bader Ginsburg: And that I thought that's what Pilot Life was about.
John G. Roberts, Jr.: The argument is made that this is okay because all you get are the benefits that you're entitled to under the plan.
Sandra Day O'Connor: Well, under your theory there could be no private arbitration agreement by an HMO plan and and people covered by the plan?
John G. Roberts, Jr.: No.
Speaker: would be the...
Sandra Day O'Connor: see how it's open under your view.
John G. Roberts, Jr.: Arbitration a- the it it's the difference between a voluntary agreement between the parties, which is what ERISA seeks to enforce, and i- something that's compelled by State law.
Speaker: bargaining...
Sandra Day O'Connor: your rationale, five oh two controls.
John G. Roberts, Jr.: Well, it would survive because it would be regarded as an internal plan procedure,
Speaker: not an...
David H. Souter: conflict? Wouldn't it also conflict with the statutory provision?
John G. Roberts, Jr.: No.
Speaker: be enforced.
John Paul Stevens: but there's another difference with Pilot Life, and that, the only question is whether it related to the insurance.
John G. Roberts, Jr.: And and well we actually go on to the the third game which is, if it conflicts with the substantive term of ERISA, and this is what Pilot Life held, it is it is preempted, and this conflicts with the exclusivity of of the remedies.
Speaker: here before the Court.
Stephen G. Breyer: I'd like you to expand just a little, because I'm I've actually been trying to work out what's the framework within which we think of this.
Speaker: and I'd appreciate anything you...
Stephen G. Breyer: could help with that.
John G. Roberts, Jr.: And again, that poses sort of the conflict between what the Court in Pilot Life said were the exclusive remedies and the Savings Clause.
Speaker: John Hancock, and --
Stephen G. Breyer: oh I see that.
John G. Roberts, Jr.: Well, I I do think it's particularly bad, but I don't think it has to be.
Speaker: maintain. Four ten is...
John G. Roberts, Jr.: the state law, it of the the Illinois HMO act.
Antonin Scalia: w- Would you state the the absurd positions again? I'm They didn't didn't strike me as that absurd, but...
Speaker: g-
John G. Roberts, Jr.: What is absurd is that they have to maintain that this can only be enforced under a five oh two action, that the State law claim keep in mind this began, of course, as a State law claim in the State court.
Speaker: at all.
Stephen G. Breyer: not absurd, in their view, anyway, because they're saying they have the human being over here called an arbitrator and this human being tells you what the benefit is, and what your clients are really objecting to, frankly, is not this remedy.
John G. Roberts, Jr.: Well, that's because there's a different decision-maker making the decision on your claim for the denial of benefits, and that's what makes it clear that what's involved is a different remedy.
Speaker: the fiduciary --
John Paul Stevens: fiduciary, i- a definition of his powers of review and so forth, in the record anywhere?
John G. Roberts, Jr.: I'm sorry, the...
John Paul Stevens: The you s- you you've two or three times refer to the fact that the plan gives the fiduciary this rev- standard of review.
John G. Roberts, Jr.: no.
Speaker: coverage, which...
John Paul Stevens: plan might actually say, whatever f- Illinois law requires the decision-maker to do shall be done.
John G. Roberts, Jr.: Well, that's p- the law provides.
Speaker: I mean,
John Paul Stevens: maybe the plan says that, too, for all I know.
John G. Roberts, Jr.: No, because the the the elements of the plan that are in the record, the certificate of coverage, notes that the HMO has the broadest possible discretion to interpret the terms of the plan in deciding coverage and, under this Court's decision in Firestone...
Antonin Scalia: I- it says that in the certificate?
John G. Roberts, Jr.: Yes, an- and pages seven and pages eight.
Speaker: deferential review,
Sandra Day O'Connor: there some close to forty States have laws like this?
John G. Roberts, Jr.: Yes.
Sandra Day O'Connor: And there's legislation introduced, at least in Congress, to accomplish what?
John G. Roberts, Jr.: My understanding of many of the pending bills is that they have an external review provision but, of course, it's a Federal one, and that is consistent with ERISA s goal of uniformity in claims processing and administration.
Speaker: Do you know anything about...
Sandra Day O'Connor: the status of that pending legislation?
John G. Roberts, Jr.: Eee eee, you know, no.
Speaker: Other than at...
John G. Roberts, Jr.: various times passage is imminent, and then i-
Speaker: and then it...
John G. Roberts, Jr.: falls apart, but again it's a very different thing to say, this is the f- uniform Federal remedy, and this and to have, as Your Honor points out, at present, forty different remedies, if you're running a company that has a health care plan with operations in different States, the health plan can't be uniformly...
Sandra Day O'Connor: Are most of the State law provisions similar to the one in Illinois?
John G. Roberts, Jr.: They all have differences.
Speaker: and the...
Ruth Bader Ginsburg: why is that a more disturbing change than changes in what is the minimum required coverage?
John G. Roberts, Jr.: Well, I don't know that it's more disturbing.
Speaker: court...
John Paul Stevens: the fiduciary's decision, as I understand it.
Speaker: decision.
John G. Roberts, Jr.: to whom that dis- discretion has been delegated under ERISA, and there's a provision in ERISA that allows them to say, this is the the entity that is going to make the final decision.
Speaker: reversed.
John Paul Stevens: before you sit down, would you just give me a moment of your views on whether or not it's appropriate to regard the HMO as an insurance company?
John G. Roberts, Jr.: The HMO is properly regarded as an insurance company when it is engaged in the business of insurance.
William H. Rehnquist: Very well, Mr. Roberts.
Daniel P. Albers: Mr. Chief Justice, and may it please the Court.
William H. Rehnquist: Does the Illinois law provide for review in Illinois State courts?
Daniel P. Albers: The Illinois law does not provide one way or the other.
William H. Rehnquist: But i- th- wha- the action was originally brought in State court, was it not?
Daniel P. Albers: I originally brought the action in State court to enforce the independent review because the insurer was refusing to provide any independent review at all, and the t- two parts of the statute, the requirement that there be medical necessity, this review and then the actual enforcement of the decision, were parsed at the district court level and in the Seventh Circuit.
William H. Rehnquist: If the Seventh Circuit view is up- is upheld by this Court, in the future would actions lie in State court to re- i- r- re- enforce this, or just under five oh two?
Daniel P. Albers: I think in- consistent with the Court's ruling in in Pilot Life, it would be a five oh two action to seek benefits.
Speaker: preemption is a defense.
Sandra Day O'Connor: provide for liquidated damages, do you think...
Speaker: You mean, damages other than the benefit itself?
Sandra Day O'Connor: regulation exception?
Daniel P. Albers: You mean, other than the benefit itself,
Speaker: Your Honor?
Daniel P. Albers: I would submit, under your the Court's ruling which you wrote in in Pilot Life, that it would probably be inappropriate to go beyond specific damages that are p- permitted in ERISA, which is recovery of the benefit, and I think then under the statute you're permitted to to recover interest and attorneys' fees.
Speaker: How is...
Antonin Scalia: but the the the question is, who is who is to decide whether she has gotten what she was supposed to get? And what the claim here is that that was supposed to be decided pursuant to one system of of review, and the State has substituted a totally different one.
Daniel P. Albers: And under f- five fourteen B, the Savings Clause, the State has the right to do that.
Speaker: five oh three...
Antonin Scalia: what Pilot Life was all about?
Daniel P. Albers: Pilot Life did did not talk about who the decision-maker would be.
Speaker: s-
Antonin Scalia: you think that all it meant was was you know the last the last shot has to be in Federal court.
Speaker: I I assume the State...
Antonin Scalia: could provide that all of these contract claims would be first reviewed in State court so long as it further provides that the ultimate judgment of the State court would only be enforceable by suit in Federal court.
Daniel P. Albers: I think that's e- i- if the State law provided for a judicial review in State court, I think that would offend five oh two.
Antonin Scalia: Arbitration is not is not another another means of of review? I mean, I...
Speaker: No, I don't think arbitration is a...
Antonin Scalia: the remedy...
Speaker: No.
Antonin Scalia: your your remedy is not is not a lawsuit but arbitration? I...
Speaker: The the remedy...
Antonin Scalia: the th- I find that a a startling proposition.
Daniel P. Albers: m- And this gets down to the issue of what a remedy is, and I looked up remedy in Black's Law Dictionary, and it has two elements.
David H. Souter: Okay, c- consistent with that, in a shorthand kind of way w- we have referred to this as as an arbitration, or as an arbitrator's decision.
Daniel P. Albers: I think this is not I think you're right.
Speaker: What if what if...
David H. Souter: they they did in that case, i- but my my concern is, is that true here? In other words, what can you tell me about the terms under which the reviewer acts that says this is, and in in part at least, or ultimately, an independent decision by the reviewer about medical necessity as opposed to an adjudication of which side has the better claim, which an arbitrator might make?
Daniel P. Albers: The statute itself, four ten, requires an independent review by a physician in the relevant specialty.
Speaker: Does it matter under...
Sandra Day O'Connor: Illinois, under this Illinois law, whether there's an adequate treatment that's less expensive?
Daniel P. Albers: No.
Speaker: And there's no...
Sandra Day O'Connor: element in it of determining whether there's a slightly less effective remedy, but with fewer risks and less costly?
Speaker: That's...
Sandra Day O'Connor: irrelevant?
Daniel P. Albers: The statute doesn't address that.
Speaker: to the reviewer's decision.
Sandra Day O'Connor: in the insurance contract, those those provisions? It wouldn't conflict with Illinois law, though.
Daniel P. Albers: Illinois law does not define medical necessity, and so for our analysis we've assumed the only place that the reviewer could go would be to the plan documents and the plan document here is there is no plan document, but the relevant portion of the plan document is the insurance contract which defined mental medical necessity, and that's what the reviewer used.
Speaker: they intended.
Ruth Bader Ginsburg: He- what was the definition?
Daniel P. Albers: There were a variety of of factors to consider.
Speaker: But wouldn't the  I mean...
Ruth Bader Ginsburg: the word n- necessity sounds like it means you have to have this, and if you'd had something that would be equally effective and less expensive, then it wouldn't be a medical necessity.
Speaker: I'm not sure I understand. I'm sorry, Your Honor. I'm trying to --
Ruth Bader Ginsburg: whether, su- suppose I think Justice O'Connor asked you, suppose there was an effective treatment that was less expensive.
Sandra Day O'Connor: [Inaudible]
Ruth Bader Ginsburg: Would this particular treatment still be a medical necessity, and I thought you answered yes to that question.
Daniel P. Albers: I think that's an up to the judgment of the independent reviewing physician.
Speaker: circumstance.
Antonin Scalia: to your i- your i- your colloquy with Justice Souter? The conclusion that you drew is is that this is not really arbitration because it's a it's a doctor.
Daniel P. Albers: M- my understanding of what Justice Souter asked me was did it had the traditional elements of what we consider an arbitration, which is, you you review the evidence from both sides, they have an opportunity to to argue, and then you make a decision, and that's what I meant when I said it's not classic arbitration.
Speaker: their rev- review.
Antonin Scalia: no submissions to the to the doctor in this situation?
Daniel P. Albers: The l- the Illinois law does not provide and and actually what for the specifics of that, what it does say is that the HMO must set up the independent review mechanism, and there is no authority in Illinois on what that must contain or not contain.
Speaker: or or not contain.
Antonin Scalia: contain? I hm- I f- would find it surprising if both sides didn't press upon the doctor their their view of the c- of of the case.
Speaker: and...
Daniel P. Albers: All I can tell you is what happened in this case, Your Honor.
Speaker: treatments,
Daniel P. Albers: what are the risks, and so on, and then he was given all of the relevant medical records and given the definition of medical necessity, and he made a determination that this particular surgery was...
Speaker: medically necessary.
Antonin Scalia: Your did you put any questions to to the doctor?
Daniel P. Albers: We did not, because they had covered all the questions we thought were relevant.
Speaker: But you could have if you wanted...
Stephen G. Breyer: works in Illinois? I mean, I'm also quite surprised that in the Illinois system, which has been running from some time, the patient wouldn't have an opportunity to say to the arbitrator, this is my side of it.
Speaker: And I would be equally surprised...
Stephen G. Breyer: if the doctors who d- think the other way don't have an opportunity to tell the arbitrator what their position is.
Speaker: There is...
Stephen G. Breyer: in a lot of things.
David H. Souter: But may I go back to...
Speaker: Justice --
Stephen G. Breyer: What is the answer? Do you not are you not familiar with the system in Illinois?
Daniel P. Albers: Your Honor, I'm probably as familiar as...
Speaker: any lawyer in Illinois.
Stephen G. Breyer: the long-going system,
Speaker: And this is the only case. That's...
Stephen G. Breyer: case Illinois has ever had?
Daniel P. Albers: This is the only l- law legal case that's ever been brought under the...
Speaker: medical necessity statute.
Stephen G. Breyer: the arbitration system has ever worked in Illinois?
Daniel P. Albers: Th- I have no data on that, and the State it doesn't keep data on that.
Sandra Day O'Connor: Do you accept that this is an arbitration system, then? Do I understand that in your response to these questions? You think it is an arbitration system?
Daniel P. Albers: I think it is an arbitration, in that it goes to a neutral third...
Speaker: party physician.
Stephen G. Breyer: be amazed if peop- I mean, am I right to be amazed that you have a system where people can't make arguments...
Speaker: I...
Stephen G. Breyer: present their point of view to the arbitrator? I've never come across such a thing.
Speaker: And I take it you're informing...
Daniel P. Albers: precludes either one of the parties from...
Speaker: providing that information.
Stephen G. Breyer: question, which is the thing that's w- I'd very much appreciate before your time expires, if y- you could just address, oh, for at least a minute or so what I think is a difficult aspect of the case.
Stephen G. Breyer: W- that's why I gave my example, because I wanted you to see that virtually every manufacturer of the United States is a insurer in that sense.
Daniel P. Albers: Yes to de- yes to both those questions.
Antonin Scalia: What ab- what about a law firm that that that handles all of all of the client's legal business, just as an HMO handles all of the client's medical business, for a flat fee.
Daniel P. Albers: I don't think so.
Speaker: it's not a s-
Antonin Scalia: what's the difference?
Speaker: O- one's providing legal services, and...
Antonin Scalia: and they don't know how much it's going to come to for the year, and the other one is providing medical services and they don't know how much it's going to come to for the year.
Daniel P. Albers: Well, laws regulating them would not be directed to them as acting as insurers.
Speaker: what an insurer is.
Antonin Scalia: does, either.
Daniel P. Albers: The this is law is limited t- to the insurance industry.
Antonin Scalia: Well, I I think the question of what's insurance under ERISA is is a Federal question, not a State.
Daniel P. Albers: Yes, abs- for purposes of five fourteen B, but we look at those factors, and one relevant factor is whether it whether the the State considers it to be an insurer or whether it regulates it as an insurer, and in both situations it does here.
Speaker: If there's no other questions --
John Paul Stevens: question whether it's an insurance company.
Daniel P. Albers: Yes.
John Paul Stevens: Does the sh- Illinois Insurance Commissioner regulate the terms of that policy in any respect, other than this five ten this four ten C provision?
Daniel P. Albers: Yes.
Speaker: So there's all the traditional --
John Paul Stevens: this this HMO issued to this employer same as ad- the same form policy that it iss- it gives to many other purchasers of HMO services from it?
Daniel P. Albers: I I can only assume it is.
John Paul Stevens: Yeah, okay.
Daniel P. Albers: Thank you.
William H. Rehnquist: Very well, Mr. Albers.
Edwin S. Kneedler: Mr. Chief Justice, and may in may it please the Court.
Speaker: pers-
Edwin S. Kneedler: Of the petition, yes.
Antonin Scalia: Well, you could look at it that way, or you could look at it that it provides, the State law provides a cause of action before this arbitrator.
Speaker: So s- you you...
Antonin Scalia: you you have a a claim before the arbitrator that you haven't gotten what is medically necessary, and the arbitrator shall resolve that cause of action just as, under ERISA, the court would would have resolved what what the contract said.
Edwin S. Kneedler: I don't think that's the ordinary understanding of what a cause of action is.
Antonin Scalia: So the only remedies that that that you can't displace ERISA d- w- with are judicial remedies.
Speaker: relief?
Edwin S. Kneedler: my point is, that's what that's what f- s- section five oh two A addresses, and the c- and the analysis in in Pilot Life was, what does five oh two A displace, and it's another important feature of Pilot Life is, w- the Court went through the various remedies that section five oh two A provides, and and tellingly discussed this Court's decision in Russell in which the Court held that dam- punitive damages were not a w- available in a suit against a fiduciary based on a on claims processing, and the Court said it was not going to allow a State cause of action to displace Congress' judgment about what damage remedies to allow and not...
Speaker: to allow. I have...
William H. Rehnquist: the State provided for a very elaborate arbitration procedure, you know, with right to counsel, i- i- specified the s- way the hearing should be conducted and so forth, but didn't didn't say what would happen.
Edwin S. Kneedler: Yes, and and if it also did not provide for relief beyond th- that was available in the plan itself.
William H. Rehnquist: Well, supposing that after that you w- y- you could just si- simply bring an action under five oh two?
Edwin S. Kneedler: I I th- I think that would not be preempted.
Speaker: are looking at.
David H. Souter: that that may be, but li- I want to go back to the Chief Justice's question for a minute.
Edwin S. Kneedler: It I I th- I think the the analysis there would be one of exhaustion of remedies under the plan, including those...
Speaker: required...
David H. Souter: was exhausting, wouldn't you...
Speaker: say that the...
Edwin S. Kneedler: it could be excused, and the Department of Labor's regulations, and they've e-
Speaker: and they w- There would be a preemption to...
Edwin S. Kneedler: but the Department of Labor has f- addressed that under its claims processing regulations.
Speaker: and a separate...
David H. Souter: doesn't that mean, then, that that that your answers to the several questions on this should be, i- it ultimately is a question of degree, this requirement of one step in a review process doesn't reach the point, in effect, of excluding the Federal remedy?
Edwin S. Kneedler: Right.
Speaker: so it...
Antonin Scalia: give you a very different remedy? I mean, t- to say that it isn't just a matter of delay, that isn't the problem here.
Edwin S. Kneedler: Nothing in section five oh two and this Court made this clear in Firestone specifies the standard of review.
William H. Rehnquist: Thank you, Mr. Kneedler.
John G. Roberts, Jr.: Thank you, Mr. Chief Justice.
William H. Rehnquist: Thank you, Mr. Roberts.